Citation Nr: 0802058	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-07 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In his notice of disagreement, received in March 2004, the 
veteran raised the issue of entitlement to service connection 
for hypertension as secondary to his service-connected PTSD.  
This issue is referred to the RO for initial development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's most recent VA treatment 
records are dated in October 2004.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, the veteran has submitted private medical 
treatment records from Welbom Clinic, however, copies of his 
private treatment records subsequent to June 2004 are not in 
the claims file.  These treatment records should be 
associated with the claims file.  38 U.S.C. § 5103A (West 
2002).  

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Although the veteran underwent a thorough VA psychiatric 
examination in October 2003, evidence from the Social 
Security Administration (SSA) was subsequently submitted, 
including several psychological and psychiatric evaluations.  
These evaluations show the veteran was assessed for diagnosed 
PTSD, as well as a mood disorder and personality disorders.  
At least one examiner opined that the veteran would not be to 
continue his present employment due to these diagnosed 
disability.  However, the evaluation reports did not 
differentiate the symptoms associated with the veteran's 
nonservice-connected mood and personality disorders from 
those associated with his service-connected PTSD.  Moreover, 
these relevant psychological and psychiatric evaluations were 
not available for review by any VA psychiatric examiner.  The 
Board finds that the veteran should be provided another VA 
psychiatric examination.  The psychiatrist should review the 
evidence of record, and specifically differentiate, to the 
extent possible, between the psychiatric symptoms 
attributable to the veteran's service-connected PTSD and 
those associated with his nonservice-connected mood and 
personality disorders.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from October 2004 to the 
present, and associate the records with 
the veteran's claims file.

2.  The RO should attempt to obtain the 
appropriate authorization forms from the 
veteran in order to assist him in 
attempting to obtain records of treatment, 
if any, from the Welbom Clinic dated from 
June 2004.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
current PTSD found to be present.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All indicated studies should be performed, 
to include a full psychological 
evaluation.  Based on the medical findings 
and a review of the claims folder, the 
examiner is asked to render an opinion as 
to what effect the service-connected PTSD 
has on the veteran's social and industrial 
adaptability.  The examiner should 
specifically distinguish these symptoms 
and pathology from the veteran's 
nonservice-connected mood and personality 
disorders, if possible and assign a Global 
Assessment of Functioning (GAF) score 
pertaining to the veteran's PTSD only.  If 
the psychiatrist cannot differentiate 
between symptoms due to PSTD and symptoms 
due to the veteran's nonservice-connected 
mood and personality disorders without 
resorting to speculation, he or she should 
so state.  The psychiatrist is also asked 
to provide a rationale for any opinion 
expressed.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



